DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2019 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
It appears that Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 1, line 23 – page 2, line 7). See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
on page 5, line 9, “second, opposite, side” should be “second opposite side”;
on page 5, line 20, “same, first, antenna” should be “same first antenna”;
on page 5, lines 21-22, “same, second, antenna” should be “same second antenna”;
on page 9, lines 25, 26 and 28, “weighing” should be “weighting” (see page 9, lines 23-24)
on page 9, line 28, “)” should be deleted;
on page 10, line 24, “same, first, antenna” should be “same first antenna”;
on page 10, line 25, “same, second, antenna” should be “same second antenna”;
on page 15, lines 23 and 25, “collocated” should be “co-located” (see page 15, line 21);
on page 15, line 28, the comma after “same” should be deleted;
on page 16, line 1, the comma after “same” should be deleted;
on page 18, lines 21 and 23, the comma after “same” should be deleted;
on page 20, lines 1-2, “same, first, antenna” should be “same first antenna”;
on page 20, lines 2-3, “same, second, antenna” should be “same second antenna”;
on page 22, lines 1-2, “same, first, value” should be “same first value”;
on page 23, line 12, the comma after “same” should be deleted;
on page 25, line 24, “same, first, value” should be “same first value”; and
on page 26, line 22, it appears that “applied 540” should be “applied at 540.”
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
a.	in claim 2, line 2, “a same, first, antenna element” should be “a same first antenna element”;
b.	in claim 2, line 3, “a same, second, antenna element” should be “a same second antenna element”;
c.	in claim 3, lines 8-10, “except for antenna elements…., which first weighting elements are zero” is grammatically awkward;
d.	in claim 5, line 4, “a second, opposite, side” should be “a second opposite side”;
e.	in claim 6, line 3, “a same, first, antenna element” should be “a same first antenna element”;
f.	in claim 6, line 4, “a same, second, antenna element” should be “a same second antenna element”;
g.	in claim 6, line 8, “relative the” should be “relative to the”;

i.	in claim 10, line 3, “a same, second, antenna element” should be “a same second antenna element”;
j.	in claim 11, lines 8-10, “except for antenna elements…., which first weighting elements are zero” is grammatically awkward;
k.	in claim 13, line 4, “a second, opposite, side” should be “a second opposite side”;
l.	in claim 14, line 3, “a same, first, antenna element” should be “a same first antenna element”;
m.	in claim 14, line 4, “a same, second, antenna element” should be “a same second antenna element”; and
n.	in claim 14, line 7, “relative the” should be “relative to the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “the second signal contribution factors for the first polarization” in line 21. There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 19 recites “a second signal contribution factor for the first polarization and second polarizations” (i.e. one factor for each polarization) but claim 1, line 21 recites “the second signal contribution factors for the first polarization” (i.e. a plurality of factors for the first polarization).
Claim 1 recites the limitation “the first signal contribution factors for the second polarization” in line 22. There is insufficient antecedent basis for this limitation in the claim. Claim 1, lines 12-13 recites “a first signal contribution factor for first and second polarizations” (i.e. one factor for each polarization) but claim 1, line 21 recites “the first signal contribution factors for the second polarization” (i.e. a plurality of factors for the second polarization).
With regard to claims 4 and 12, it is unclear how the hybrid relates to the feeding of the first and second signals via the distribution nodes using the first and second ordered weight sets, respectively, as recited in claim 1, lines 27-30 and claim 9, lines 12-17. For example, does the hybrid receive, or provide signals,2 to the distribution nodes using the first and second ordered weight sets?
With regard to claims 5 and 13, it is unclear how the “hybrid node” (e.g. line 2 of the respective claims) or “hybrid nodes” (see line 9 of the respective claims) relate to the “hybrid” in claim 4, line 2 and claim 12, line 1, respectively. For example, does the “hybrid” comprise the “hybrid nodes” or is the “hybrid” connected to the “hybrid nodes”?
With regard to claims 5 and 13, it is also unclear what is meant by “a first side of the hybrid” (see line 3 of the respective claims)  and “a second opposite side of the hybrid” For example, the detailed description does not describe the “hybrid” in terms of a “side.” Based on the detailed description, the Examiner suggests referring to the inputs or outputs of the hybrid instead of “side” to clarify the invention. 
With regard to claims 9-11 and 16-18, the scope of the invention is unclear since the claims do not recite any limitation (e.g. structure or components) that comprise the “signal distribution network.” For example, the preamble associates the signal  (see line distribution network with antenna ports and antenna elements but does not specify that the network comprises the antenna ports and/or antenna elements. Furthermore, claim 9, lines 10-34 relate to the functionality/method of the signal distribution network without reciting any structure for performing the functionality/method.
Claim 9 recites the limitation “the second signal contribution factors for the first polarization” in line 29. There is insufficient antecedent basis for this limitation in the claim. Claim 9, lines 26-27 recites “a second signal contribution factor for the first polarization and second polarizations” (i.e. one factor for each polarization) but claim 9, line 29 recites “the second signal contribution factors for the first polarization” (i.e. a plurality of factors for the first polarization).
Claim 9 recites the limitation “the first signal contribution factors for the second polarization” in line 30. There is insufficient antecedent basis for this limitation in the claim. Claim 9, lines 20-21 recites “a first signal contribution factor for first and second polarizations” (i.e. one factor for each polarization) but claim 9, line 30 recites “the first factors for the second polarization” (i.e. a plurality of factors for the second polarization).
With regard to claims 4 and 12, it is unclear how the hybrid relates to the feeding of the first and second signals via the distribution nodes using the first and second ordered weight sets, respectively, as recited in claim 1, lines 27-30 and claim 9, lines 12-17. For example, are the signals provided by the hybrid also fed via the distribution nodes using the first and second ordered weight sets?
With regard to claims 14 and 15, it is unclear how “a pair of antenna elements located in a center of the antenna array” in claim 14, lines 1-2 relates to “a hybrid for a pair of antenna elements located in the center of the antenna array” in claim 12, line 1-2. For example, are they referring to the same “pair of antenna elements”? Since the limitation in claim 12 corresponds to the embodiment of FIG. 5 whereas the limitation in claim 14 corresponds to the embodiment of FIG. 4, the Examiner suggests changing “claim 13” in claim 14, line 1 to “claim 9” or “claim 10” to overcome this rejection.
With regard to claims 16-18, it does not make sense for a wireless transmitter and a receiver to comprise the signal distribution network as recited in claim 16. The scope of the claims encompasses a transmitter and a receiver that uses the same signal distribution network. Although a transmitter and a receiver may each comprise a signal distribution network, it doesn’t make sense for a transmitter and a receiver to include the same signal distribution network since the transmitter and receiver are distantly located from each other.
Similarly, with regard to claims 17 and 18, it does not make sense for a wireless transmitter and a receiver to comprise the antenna array as recited in claim 17. The each comprise an antenna array, it doesn’t make sense for a transmitter and a receiver to include the same antenna array since the transmitter and receiver are distantly located from each other.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersson et al. (US Publication No. 2016/0301458 A1 cited in the IDS filed April 4, 2019 and hereinafter referred to as “Peterson et al. ’458”).
With regard to claim 1, FIG. 2 of Petersson et al. ’458 discloses the claimed invention including a method of a signal distribution network (i.e. beamforming arrangement 17) comprising: 
obtaining a first ordered weighting set (see w1 in paragraph [0037]) wherein each non-zero valued first weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein at least one of the first signal contribution factors differs from the other first signal contribution factor (see paragraphs [0036] and [0038]); 
obtaining a second ordered weighting set (see w3 in paragraph [0042]) wherein each non-zero valued second weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein the second signal contribution factors for the first polarization corresponds to complex conjugates of the first signal contribution factors for the second polarization in reverse order (see paragraphs [0037], [0041] and [0042]);
feeding the first signal to, or from, the first and second pluralities of antenna elements via the distribution nodes (i.e. the outputs of beamforming arrangement 17) using the first ordered weighting set (see paragraph [0045]); and
feeding the second signal to, or from, the first and second pluralities of antenna elements via the distribution nodes (i.e. the outputs of beamforming arrangement 17) using the second ordered weighting set (see paragraph [0045]).
Similarly, with regard to claim 9, FIG. 2 of Petersson et al. ’458 discloses a signal distribution network (i.e. beamforming arrangement 17) associated with first and second antenna ports (e.g. P1A, P2A; P1C, P2C) and configured to distribute first and second signals from, or to, respective ones of the first and second ports to, or from, the first and second pluralities of antenna elements via distribution nodes (i.e. the outputs of beamforming arrangement 17), wherein each antenna elements has an antenna element orientation and some of the antenna elements of the first plurality (e.g. the antenna element corresponding to P1A) are co-located with corresponding ones of the antenna elements of the second plurality (e.g. the antenna element corresponding to P2A) wherein the signal distribution network causes:
feeding the first signal to, or from, the first and second pluralities of antenna elements via the distribution nodes (i.e. the outputs of beamforming arrangement 17) using a first ordered weighting set (see paragraph [0045]);
feeding the second signal to, or from, the first and second pluralities of antenna elements via the distribution nodes (i.e. the outputs of beamforming arrangement 17) using a second ordered weighting set (see paragraph [0045]);
the first ordered weighting set (see w1 in paragraph [0037]) wherein each non-zero valued first weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein at least one of the first signal contribution factors differs from the other first signal contribution factor (see paragraphs [0036] and [0038]); 
w3 in paragraph [0042]) wherein each non-zero valued second weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein the second signal contribution factors for the first polarization corresponds to complex conjugates of the first signal contribution factors for the second polarization in reverse order (see paragraphs [0037], [0041] and [0042]).
With regard to claims 2 and 10, Petersson et al. ’458 discloses the claimed invention includes the first plurality of antenna elements having a same first antenna element orientation and the second plurality of antenna elements having a same second antenna element orientation and wherein the first and second antenna element orientations are orthogonal. (See paragraphs [0009] and [0031])
With regard to claim 16, Petersson et al. ’458 discloses the claimed invention including a wireless transmitter and/or receiver comprising the distribution network of claim 9. (See paragraph [0002], second-to-last sentence regarding using ports to transmit and/or receive signals and paragraph [0028], “wireless communication arrangement”)
With regard to claim 17, Petersson et al. ’458 discloses the claimed invention including the wireless transmitter and/or receiver comprising the antenna array (see antenna arrangement 2 in FIG. 2). 
With regard to claim 18, Petersson et al. ’458 discloses the claimed invention including a network node or wireless terminal comprising the wireless transmitter and/or receiver. (See paragraph [0028])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al. ’458 as applied to claims 1 and 9, above, and further in view of Petersson et al. (US Patent No. 8,212,732 B2 cited in the IDS filed April 4, 2019 and hereinafter referred to as “Petersson et al. ‘732”). In view of the rejection of claim 14 under 35 U.S.C. 112(b) above, claim 14 is interpreted as depending from claim 9 and corresponding to the embodiment of FIG. 4. Petersson et al. ’458 discloses the claimed invention including the first plurality of antenna elements having a same first antenna element orientation and the second plurality of antenna elements having a same second antenna element orientation and wherein the first and second antenna element orientations are orthogonal. (See paragraphs [0009] and [0031]) However, Petersson et al. ’458 does not teach a pair of antenna elements located in the center of the antenna array wherein the antenna elements orientations of the pair are orthogonal and rotated by a rotation relative to the first and second element orientations, respectively. Petersson et al. ‘732 discloses a pair of antenna elements (see 22h and 22v in FIG. 1 and 38 in FIG. 5) wherein the antenna elements orientations of the pair are orthogonal and rotated by a rotation relative to the first and second element orientations, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al. Petersson et al. discloses the claimed invention except for a computer program product comprising a non-transitory computer readable medium having a thereon a computer program comprising program instructions and being loadable into a data processing unit wherein the computer program causes the execution of the method of claim 1 when the computer program is run by the data processing unit. It is well-known in the art to implement a method via a computer program stored on a non-transitory computer readable medium wherein the computer program causes a processor or a data processing unit to execute the method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
Please note that although the Examiner has cited pertinent portions of the references that read on the claim limitations, other portions in the references may also teach the claim limitations. Therefore, the references should be considered in their entirety with respect to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/BETSY DEPPE/Primary Examiner, Art Unit 2633